UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1583


MICHAEL SCHMIDT; DEBORAH BARKER,

                Plaintiffs - Appellants,

          v.

WELLS FARGO HOME MORTGAGE, a division of WELLS FARGO BANK,
N.A.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:11-cv-00059-JRS)


Submitted:   October 23, 2012              Decided:   October 31, 2012


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy Ray Howell, Jr., JR HOWELL & ASSOCIATES, Washington, D.C.,
for Appellants.    John C. Lynch, Ethan G. Ostroff, TROUTMAN
SANDERS, LLP, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael Schmidt and Deborah Barker filed a complaint

and amended complaint against Wells Fargo Home Mortgage, seeking

to assert, inter alia, claims for fraud and claims under the

Fair Debt Collection Practices Act and the Virginia Consumer

Protection    Act.   The    district       court   dismissed   the     complaint

pursuant to Fed. R. Civ. P. 12(b)(6), concluding that Schmidt

and Barker failed to state a claim for relief.               We have reviewed

the record and the briefs filed by the parties, and we find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.          Schmidt v. Wells Fargo Home Mortgage,

No. 3:11-cv-00059-JRS (E.D. Va. Apr. 26, 2011).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials     before     the    court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                       2